 
AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
 
This Amended and Restated Investor Rights Agreement (this “Agreement”) is made
and entered into as of February 10, 2011, by and among ECOtality, Inc., a Nevada
corporation (the “Company”), and ABB Technology Ventures Ltd. (the “Investor”).
 
RECITALS
 
WHEREAS, the Company and ABB entered into that certain Securities Purchase
Agreement, dated as of January 10, 2011 (the “Purchase Agreement”), pursuant to
which the Company agreed to issue to ABB 2,604,167 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), and a warrant to
purchase up to 1,041,667 shares of Common Stock;
 
WHEREAS, the Company and ABB entered into that certain Investor Rights
Agreement, dated January 13, 2011 (the “Investor Rights Agreement”), pursuant to
which the Company agreed to register certain securities of the Company issued to
ABB, including the Shares, the Warrant and the shares of Common Stock issuable
upon exercise of the Warrant;
 
WHEREAS, the Company intends to file with the Commission a registration
statement on Form S-3 to register the Shares and the Warrant Shares (the
“Proposed Form S-3”);
 
WHEREAS, Commission rules prohibit the Company from registering the Warrant on
the Proposed Form S-3; and
 
WHEREAS, ABB and the Company desire to amend and restate the Investor Rights
Agreement to document their agreement that: (1) the definition of “Registrable
Securities” contained in the Investor Rights Agreement shall exclude the
Warrant; and (2) upon the written request of ABB, the Company will prepare and
file with the Commission a registration statement to register the Warrant as
described herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration received, and with the intent to be legally bound,
the Company and ABB hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the respective meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms have the respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 10(d).
 
“Availability Date” has the meaning set forth in Section 3(f).
 
“Board” means the board of directors of the Company.
 

--------------------------------------------------------------------------------


“Commission Positions” means written comments pertaining solely to Rule 415 (or
which challenge the right of an Investor to have its Registrable Securities or
Warrants included in a Registration Statement filed hereunder without being
deemed an underwriter) which are received by the Company from the Commission to
a filed Registration Statement, a copy of which shall have been provided by the
Company to the Holders, which either (i) requires the Company to limit the
number of Registrable Securities or Warrants which may be included therein to a
number which is less than the number of Registrable Securities or Warrants not
already covered by an existing and effective Registration Statement or (ii)
requires the Company to either exclude Registrable Securities or Warrants held
by specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities or Warrants they seek to include in such Registration
Statement.
 
“Cut Back Shares” has the meaning set forth in Section 2(b).
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
90th day following the Closing Date (or, in the event of a “full review” by the
Commission, the 120th calendar day following the Closing Date) and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the initial Registration Statement will not be reviewed or is no
longer subject to further review and comments; (b) with respect to any
additional Registration Statements required to be filed pursuant to Section
2(a), the earlier of: (i) the 90th day following the applicable Filing Date for
such additional Registration Statement(s) and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that such
additional Registration Statement(s) will not be reviewed or is no longer
subject to further review; (c) with respect to any additional Registration
Statements required to be filed solely due to SEC Restrictions, the earlier of:
(i) the 90th day following the applicable Restriction Termination Date and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; and (d) with respect to any Warrant
Registration Statement required to be filed pursuant to Section 10(e)(2) hereof,
the 180th day after the date that ABB delivers a Warrant Registration Request to
the Company, subject to the limitations set forth in Section 10(e)(2).
 
“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) such time
as all of the Registrable Securities and the Warrant, if applicable, covered by
such Registration Statement have been publicly sold by the Holders of the
Registrable Securities and Warrant included therein, or (b) such time as all of
the Registrable Securities and Warrant covered by such Registration Statement
may be sold by the Holders without volume or manner-of-sale restrictions
pursuant to Rule 144, in each case as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Holders.
 
2

--------------------------------------------------------------------------------


“Event of Default” has the meaning set forth in Section 8(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 45th day following the
Closing Date; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the later of the 15th day
following the Effective Date for the last Registration Statement filed pursuant
to this Agreement under Section 2(a) and the earliest practical date on which
the Company is permitted by SEC Guidance to file such additional Registration
Statement related to the Registrable Securities; (c) with respect to any
additional Registration Statements required to be filed due to SEC Restrictions,
the 15th day following the applicable Restriction Termination Date, and (d) with
respect to any additional Registration Statements required to be filed pursuant
to Section 10(e)(2) hereof, the 90th day after the date that ABB delivers a
Warrant Registration Request to the Company, subject to the limitations set
forth in Section 10(e)(2).
 
“First Director Expiration Date” means the date on which the Investor ceases to
hold, or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 15% of the issued and outstanding shares of Common Stock
of the Company.
 
“Governance Committee” has the meaning set forth in Section 5(a).
 
“Holder” or “Holders” means any holder or holders, as the case may be, from time
to time of Registrable Securities or Warrants.
 
“Indemnified Party” has the meaning set forth in Section 9(c).
 
“Indemnifying Party” has the meaning set forth in Section 9(c).
 
“Investor” has the meaning set forth in the Recitals hereto.
 
“Investor Director” has the meaning set forth in Section 5(a).
 
“Investor Director Seats” has the meaning set forth in Section 5(a).
 
“Losses” has the meaning set forth in Section 9(a).
 
“New York Courts” means the courts of the state of New York and the United
States District Court for the Southern District of New York.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities or Warrants covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
3

--------------------------------------------------------------------------------


“Registrable Securities” means: (i) the Shares, (ii) the Warrant Shares and
(iii) any securities issued or issuable in connection with any adjustment
provisions in the Warrants or upon any stock split, dividend or other
distribution, recapitalization or similar event, or any price adjustment as a
result of such stock splits, reverse stock splits or similar events with respect
to any of the securities referenced in (i) or (ii) above.
 
“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.
 
“Restriction Termination Date” has the meaning set forth in Section 2(b).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 172” means Rule 172 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 416” means Rule 416 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Qualified Strategic Issuance” means an issuance by the Company of shares of
Common Stock or Common Stock Equivalents in connection with a strategic
transaction between the Company (or one of its Subsidiaries) and a third party
that: (a) has been approved by a majority of the disinterested directors of the
Company; (b) is made at a price per share that is not less than the greater of
the book value and the market value of the Common Stock; and (c) on the date of
such strategic transaction, consists of shares of Common Stock and Common Stock
Equivalents representing, in the aggregate and on an as converted to Common
Stock basis, less than two percent (2%) of the Company’s shares of Common Stock
outstanding on a fully diluted basis.
 
4

--------------------------------------------------------------------------------


“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.
 
“SEC Restrictions” has the meaning set forth in Section 2(b).
 
“Second Director Expiration Date” means the date on which the Investor ceases to
hold, or cease to “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act) at least 8%  of the issued and outstanding shares of Common Stock
of the Company.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to the Investor
pursuant to the Purchase Agreement.
 
“Sub Board” has the meaning set forth in Section 5(f).
 
“Subsequent Issuance” means any private issuance of Common Stock or Common Stock
Equivalents that is consummated by the Company (or any of its Subsidiaries, as
applicable) following the Closing Date, other than any such issuance (a) as
compensation to employees or directors of the Company or its Subsidiaries
pursuant to and in accordance with the Company’s equity incentive plans, (b) as
compensation to vendors or consultants or other non-employees of the Company, in
each case for services rendered to the Company, that has been approved by a
majority of the disinterested directors of the Company and which issuance is
made at a price per share that is not less then the greater of the book value
and the market value of the Common Stock, (c) upon the exercise or exchange of
or conversion of any Securities issued pursuant to the Purchase Agreement and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, (d) pursuant
to a Qualified Strategic Issuance; and (e) pursuant to acquisitions of assets
(whether directly or through the acquisition of capital stock of an entity) that
are useful in the Company’s business, which acquisition is approved by a
majority of the disinterested directors of the Company and which issuance is
made at a price per share that is not less then the greater of the book value
and the market value of the Common Stock.
 
“Transfer Agent” has the meaning set forth in Section 3(n).
 
“Warrants” means the Common Stock purchase warrants issuable to the Investor at
the Closing pursuant to the Purchase Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
2. Registration.
 
(a) On or prior to its applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities and, in the case of a Warrant Registration Statement, the
Warrant, not already covered by an existing and effective Registration
Statement.  The Registration Statement also shall cover, to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends, recapitalizations or other adjustments
provided for in the Warrants with respect to the Registrable Securities.  Each
Registration Statement required to be filed under this Agreement shall be filed
on Form S-3 (or if the Company is not then eligible to utilize Form S-3 to
register for resale the Registrable Securities or Warrants, it shall utilize
such other available form appropriate for such purpose) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur without
such Holder’s written consent) the “Plan of Distribution” substantially in the
form attached hereto as Annex A.  The Company shall promptly notify the Holders
via facsimile or by e-mail of the effectiveness of a Registration Statement on
the same Trading Day that the Company telephonically confirms effectiveness with
the Commission.  The Company shall cause each Registration Statement required to
be filed under this Agreement to be declared effective under the Securities Act
as soon as practicable but, in any event, no later than its Effectiveness Date,
and shall use its reasonable best efforts to keep each such Registration
Statement continuously effective during its entire Effectiveness Period.  By
5:00 p.m. (New York City time) on the Business Day immediately following the
Effective Date of each Registration Statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such
Rule).  Failure to file a final Prospectus as foresaid shall be deemed an Event
under Section 6.  If for any reason other than due solely to SEC Restrictions, a
Registration Statement is effective but not all outstanding Registrable
Securities and Warrants, as applicable, are registered for resale pursuant
thereto, then the Company shall prepare and file by the applicable Filing Date
an additional Registration Statement to register the resale of all such
unregistered Registrable Securities and, in the case of a Warrant Registration
Statement, any unregistered Warrants, for an offering to be made on a continuous
basis pursuant to Rule 415.  The Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
of Common Stock without the prior written consent of the Investor, which such
consent shall not be unreasonably withheld, conditioned or delayed.
 
5

--------------------------------------------------------------------------------


(b) The Company shall use its reasonable best efforts to advocate with the
Commission for the registration of all of the Registrable Securities and, if
applicable, the Warrant, in accordance with the SEC Guidance (including without
limitation, the Manual of Publicly Available Telephone Interpretations D.29) for
an offering to be made on a continuous basis pursuant to Rule 415.  At such time
as additional shares of Common Stock become issuable upon the exercise of the
Warrants (whether due to an adjustment under the Warrants or otherwise), the
Company shall prepare and file with the Commission one or more Registration
Statements or amend any Registration Statement filed pursuant to Section 2(a),
if such Registration Statement has not previously been declared effective
covering the resale of the additional shares of Common Stock, but only to the
extent the additional shares of Common Stock are not at the time covered by an
effective Registration Statement.  Such Registration Statement also shall cover,
to the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions.  Such Registration Statement shall not include any shares of
Common Stock or other securities for the account of any other holder without the
prior written consent of the Investor.
 
6

--------------------------------------------------------------------------------


(c) Notwithstanding anything to the contrary contained in this Section 2 and
subject to the payment of liquidated damages pursuant to Section 6, if, after
advocating with the Commission in accordance with Section 2(b), due to
Commission Positions, the Company is nonetheless unable to include all
Registrable Securities and, in the case of a Warrant Registration Statement, all
Warrants, in the Registration Statement filed pursuant to Section 2(a) without
characterizing any Holder as an underwriter then the Company may, following not
less than three (3) Trading Days prior written notice to the Holders along with
the calculations as to such Holder’s allotment, (i) use its reasonable best
efforts to cause as many Registrable Securities and, in the case of a Warrant
Registration Statement, Warrants, for as many Holders as possible to be included
in the Registration Statement filed pursuant to Section 2(a) or 2(b) and remove
from the Registration Statement all other Registrable Securities and, in the
case of a Warrant Registration Statement, Warrants (the “Cut Back Shares”), (ii)
use its reasonable best efforts to promptly file amendments to the Registration
Statement and promptly file a new Registration Statement, in either case, to
cover the maximum number of Registrable Securities and, in the case of a Warrant
Registration Statement, Warrants, permitted to be registered by the Commission,
or (iii) withdraw the Registration Statement and promptly file a new
Registration Statement covering the maximum number of Registrable Securities
and, in the case of a Warrant Registration Statement, Warrants, permitted to be
registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities and Warrants, as applicable, as a
secondary offering, and (iv) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities and Warrants, as
applicable, in each case as the Commission may require in order for the
Commission to allow each such Registration Statement to become effective;
provided, that in no event may the Company name any Holder as an underwriter
without such Holder’s prior written consent (such restrictions and limitations
on the registration and resale, the “SEC Restrictions”).  Unless the SEC
Restrictions otherwise require, any cut-back imposed pursuant to this Section
2(c) shall be allocated among the Registrable Securities and, if applicable,
Warrants (with each Warrant being counted for these purposes as that number of
Warrant Shares underlying such Warrant, without duplication), of the Holders on
a pro rata basis.  In addition, if the Company is, after compliance with the
requirements of Sections 2(a), (b) and (c) unable to include all Registrable
Securities in one or more Registration Statements, unless the holders of a
majority of the Registrable Securities included in the Registration Statement
agree otherwise, the Company shall use its reasonable best efforts to first
register the Shares, prior to the registration of any Warrant Shares or
Warrants.  No liquidated damages under Section 6 shall accrue on or as to any
Cut Back Shares, and the required Effectiveness Date for such Registration
Statement will be tolled, until such time as the Company is able to effect the
registration of the Cut Back Shares in accordance with any SEC Restrictions
(such date, the “Restriction Termination Date”).  From and after the Restriction
Termination Date, all provisions of this Section 2 (including, without
limitation, the liquidated damages provisions, subject to tolling as provided
above) shall again be applicable to the Cut Back Shares (which, for avoidance of
doubt, retain their character as “Registrable Securities” or “Warrants,” as
applicable) so that the Company will be required to file with and cause to be
declared effective by the Commission such additional Registration Statements in
the time frames set forth herein as necessary to ultimately cause to be covered
by effective Registration Statements all Registrable Securities and, if
applicable, Warrants (if such Registrable Securities and Warrants cannot at such
time be resold by the Holders thereof without volume limitations pursuant to
Rule 144).
 
7

--------------------------------------------------------------------------------


(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”).  The Company shall not be required to include the Registrable
Securities or Warrant of a Holder in a Registration Statement and shall not be
required to pay any liquidated or other damages under Section 8 to any Holder
who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to each Holder copies  such Registration Statement,
prospectus, amendment or supplement proposed to be filed, which documents will
be subject to the review of such Holders, and (ii) cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel to each Holder, to conduct a reasonable investigation within the meaning
of the Securities Act.  The Company shall not file a Registration Statement or
any such Prospectus or any amendments or supplements thereto to which the
Holders of a majority of the Registrable Securities shall reasonably object,
provided that, the Company is notified of such objection in writing no later
than five (5) Trading Days after the Holders have been so furnished copies of a
Registration Statement or amendments or supplements thereto or one (1) Trading
Day after the Holders have been so furnished copies of any related
Prospectus.  The Company shall not file a Registration Statement, any Prospectus
or any amendments or supplements thereto in which the “Selling Stockholder”
section thereof differs from the disclosure received from a Holder in its
Selling Holder Questionnaire (as amended or supplemented).  The Company shall
not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any Holder as an
underwriter, (ii) excludes a particular Holder due to such Holder refusing to be
named as an underwriter, or (iii) reduces the number of Registrable Securities
or Warrants being registered on behalf of a Holder except pursuant to, in the
case of subsection (iii), the Commission Positions, without, in each case, such
Holder’s express written authorization.
 
(b) (i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities and
Warrants for its Effectiveness Period, prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities and Warrants, as applicable,
and advise the Holders in writing when the Effectiveness Period has expired;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably practicable, but no fewer than
five (5) Trading Days after their receipt from or prior to filing with the
Commission, provide true and complete copies of and permit counsel designated by
the Holders to review each Registration Statement, all amendments and
supplements there to and all correspondence from and to the Commission relating
to such Registration Statement that would not result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the Registration Statement(s) and the
disposition of all Registrable Securities and Warrants, as applicable, covered
by each Registration Statement.
 
8

--------------------------------------------------------------------------------


(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Holders of not less than the
number of such Registrable Securities.
 
(d) Use all reasonable best efforts to cause all Registrable Securities covered
by each Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed.
 
(e) Notify the Holders as promptly as practicable (and, in the case of (i)(A)
below, not less than three Trading Days prior to such filing and, in the case of
(v) below, not less than three Trading Days prior to the financial statements in
any Registration Statement becoming ineligible for inclusion therein) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission or any other Governmental Authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or Warrants or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities or Warrants for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; (v) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus, provided that,
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information.
 
9

--------------------------------------------------------------------------------


(f) Otherwise use all reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
including Rule 172, notify the Investor promptly if the Company no longer
satisfies the conditions of Rule 172 and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities and, if applicable, Warrants, hereunder; and make available to its
security holders, as soon as reasonably practicable, but not later than the
Availability Date (as defined below), an earnings statement covering a period of
at least twelve months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act, including Rule 158 promulgated thereunder (for the
purpose of this Section 3(f), “Availability Date” means the 45th day following
the end of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).
 
(g) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order stopping or suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities or Warrants
for sale in any jurisdiction, at the earliest practicable moment.
 
(h) Furnish to each Holder and their legal counsel promptly after the same is
prepared and publicly distributed, filed with the Commission, or received by the
Company (but not later than three (3) Business Days after the filing date,
receipt date or sending date, as the case may be), without charge, at least one
conformed copy of each Registration Statement and any amendment thereto,
including financial statements and schedules, each preliminary prospectus,
free-writing prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the Commission or the
staff of the Commission, and each item of correspondence from the Commission or
the staff of the Commission, in each case, relating to such Registration
Statement (other than any portion thereof which contains information for which
the Company has sought confidential treatment), such number of copies of a
Prospectus, including a preliminary prospectus, any free-writing prospectus and
all amendments and supplements thereto and such other documents as each Holder
may reasonably request in order to facilitate the disposition of the Registrable
Securities or Warrants, as applicable, owned by such Holder that are covered by
each Registration Statement, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished) promptly after the filing of such documents with the Commission;
provided, that any such item that is available on the EDGAR system (or successor
thereto) need not be furnished in physical form.
 
10

--------------------------------------------------------------------------------


(i) The Company shall use its reasonable best efforts to cooperate with any
broker-dealer through which a Holder proposes to resell its Registrable
Securities or Warrants in effecting a filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110, as requested by any such Holder, and the
Company shall pay the filing fee required by such filing within two (2) Business
Days of request therefor.
 
(j) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities and Warrants covered by such
Prospectus and any amendment or supplement thereto.
 
(k) Prior to any public offering of Registrable Securities or Warrants, register
or qualify such Registrable Securities and Warrants for offer and sale under the
securities or Blue Sky laws of all jurisdictions within the United States as any
Holder may request, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities and Warrants covered by the
Registration Statement(s); provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.
 
(l) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities and Warrants to be delivered
to a transferee pursuant to the Registration Statement(s), which certificates
shall be free, to the extent permitted by the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities and Warrants to
be in such denominations and registered in such names as any such Holders may
request.
 
(m) Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statement(s) or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(n) Upon the earlier of (i) Rule 144(b)(i) becoming available to the Company,
(ii) any sale pursuant to Rule 144 (assuming the transferor is not an Affiliate
of the Company) or (iii) such time as a legend is no longer required under
applicable requirements of the Securities Act or other applicable Law (including
controlling judicial interpretations and pronouncements issued by the
Commission), the Company shall (A) deliver to the transfer agent for the Common
Stock (the “Transfer Agent”) irrevocable instructions that the Transfer Agent
shall reissue a certificate representing shares of Common Stock without legends
upon receipt by such Transfer Agent of the legended certificates for such
shares, together with either (1) a customary representation by each Investor
that Rule 144(b)(i) or Rule 144 applies to the shares of Common Stock
represented thereby or (2) in connection with any sale of Common Stock by the
Investor pursuant to the registration contemplated by this Agreement, and
(B) cause its counsel to deliver to the Transfer Agent one or more blanket
opinions to the effect that the removal of such legends in such circumstances
may be effected under the Securities Act.  From and after the earlier of such
dates, upon the Investor’s written request, the Company shall promptly cause
certificates evidencing the Investor’s Securities to be replaced with
certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends provided the provisions of clause (i) above are satisfied
with respect to such Warrant Shares.
 
11

--------------------------------------------------------------------------------


(o) With a view to making available to the Investor the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the Commission that may
at any time permit the Investor to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to:  (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(b)(i)(1) or any other
rule of similar effect or (B) such date as all of the Registrable Securities
shall have been resold; (ii) file with the Commission in a timely manner all
reports and other documents required of the Company under the Exchange Act; and
(iii) furnish to the Investor upon request, as long as the Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail the Investor of any rule or regulation of the Commission that permits the
selling of any such Registrable Securities or any Warrant without registration.
 
(p) Use commercially reasonable efforts to take all other steps necessary or
reasonably required to effect the registration of the Registrable Securities and
Warrants, as applicable, covered by each Registration Statement contemplated
hereby.
 
4. Registration Expenses.  All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities or Warrants are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Commission, (B) with respect to filings required to
be made with any Trading Market on which the Common Stock is then listed for
trading, (C) in compliance with applicable state securities or Blue Sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and Warrants and of printing
prospectuses if the printing of prospectuses is reasonably requested by the
holders of a majority of the Registrable Securities and Warrants (which shall be
counted as the number of underlying Warrant Shares, for purposes of this Section
4), in the aggregate, included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
12

--------------------------------------------------------------------------------


5. Nomination of Investor Directors.
 
(a) Interim Appointment of Investor Directors.  From and after the Closing Date
until the First Director Expiration Date, the Investor may nominate two
directors (collectively, the “Investor Directors”) to be elected to the
Board.  From and after the First Director Expiration Date until the Second
Director Expiration Date, the Investor may nominate one Investor Director.  Any
such nominee for Investor Director shall be subject to (a) the reasonable
approval of the Board’s Nominating and Corporate Governance Committee (the
“Governance Committee”) (such approval not to be unreasonably withheld,
conditioned or delayed), and (b) satisfaction of all legal and governance
requirements regarding service as a director of the Company; provided, that the
Company shall at the reasonable request of the Investor, so long as such request
is not inconsistent with applicable law or exchange requirements, amend or
modify any such requirements so as not to any way impede the right of the
Investor to nominate directors.  On the Closing Date, the Company shall cause
the following two initial Investor Directors to be elected and appointed to the
Board: Enrique Santacana and Andrew Tang.  The Company from time to time shall
take all actions necessary such that the number of members on the Board shall
(a) except as otherwise provided herein, consist of no more than 5 non-Investor
Directors until the First Director Expiration Date, (b) except as otherwise
provided herein, consist of no more than 6 non-Investor Directors from and after
the First Director Expiration Date until the Second Director Expiration Date,
and (c) if necessary, be increased such that there are sufficient seats on the
Board for the Investor Directors to serve on the Board and such vacancies (the
“Investor Director Seats”) shall be filled by the Investor Directors, effective
as of the Closing Date (or, if later, then the date that the Investor determines
to appoint such Investor Directors).  Each Investor Director appointed pursuant
to this Section 5(a) shall continue to hold office until such Investor
Director’s term expires, subject, however, to prior death, resignation,
retirement, disqualification or termination of term of office as provided in
Section 5(c).
 
(b) Continuing Designation of Investor Directors.  Until the Second Director
Expiration Date, at each meeting of the Company’s stockholders at which the
election of directors to the Investor Director Seats is to be considered, the
Company shall, subject to the provisions of Section 5(a) and Section 5(c),
nominate the Investor Director(s) designated by the Investor for election to the
Board by the holders of voting capital stock and solicit proxies from the
Company’s stockholders in favor of the election of Investor Directors.  Subject
to the provisions of Section 5(a) and Section 5(c), the Company shall use all
reasonable best efforts to cause each Investor Director to be elected to the
Board (including voting all unrestricted proxies in favor of the election of
such Investor Director and including recommending approval of such Investor
Director’s appointment to the Board) and shall not take any action which would
reasonably be expected to diminish the prospects of such Investor Director(s) of
being elected to the Board.
 
13

--------------------------------------------------------------------------------


(c) Termination of Investor Director Designation Rights.  The right of the
Investor to designate two Investor Directors pursuant to Section 5(a) and
Section 5(b) shall (i) automatically and without any action by the parties
hereto, become a right to designate one Investor Director from and after the
First Director Expiration Date, and (ii) terminate on the Second Director
Expiration Date.  If the right of the Investor to nominate one or more Investor
Directors terminates pursuant to the immediately preceding sentence, then (x) at
the First Director Expiration Date, the Investor Director selected by the
Investor, and (y) at the Second Director Expiration Date, each remaining
Investor Director, shall promptly submit his or her resignation as a member of
the Board and each applicable Sub Board with immediate effect.
 
(d) Resignation; Removal; Vacancies.  Any elected Investor Director may resign
from the Board at any time by giving written notice to the Board.  The
resignation is effective without acceptance when the notice is given to the
Board, unless a later effective time is specified in the notice. So long as the
Investor retains the right to designate Investor Directors, the Company shall
use all reasonable best efforts to remove any Investor Director only if so
directed in writing by the Investor.  In the event of a vacancy on the Board
resulting from the death, disqualification, resignation, retirement or
termination of term of office of an Investor Director nominated by the Investor,
the Company shall use all reasonable best efforts to fill such vacancy with a
representative designated by the Investor as provided hereunder, in either case,
to serve until the next annual or special meeting of the stockholders (and at
such meeting, such representative, or another representative designated by the
Investor, will be elected to the Board in the manner set forth in Section 5(b).
 
(e) Fees and Expenses.  The Investor Directors shall be entitled to
reimbursement of reasonable expenses incurred in such capacities, but shall not
otherwise be entitled to any compensation from the Company in such capacities as
Investor Directors.
 
(f) Subsidiary Boards; Committees.  Subject to (a) the reasonable approval of
the Governance Committee (such approval not to be unreasonably withheld,
conditioned or delayed), and (b) satisfaction of all legal and governance
requirements regarding service as a director or member of any committee of the
Company or any of its Subsidiaries, at the request of the Investor, the Company
shall cause the Investor Directors to have proportional representation (relative
to their percentage on the whole Board, but in no event less than one
representative) on the boards (or equivalent governing body) of each Subsidiary
(each, a “Sub Board”), and each committee of the Board and each Sub Board.  The
Company shall at the reasonable request of the Investor, so long as such request
is not inconsistent with applicable law or exchange requirements, amend or
modify any requirements regarding service as a director or member of any
committee of the Company or any of its Subsidiaries.
 
(g) Reporting Information.  With respect to each Investor Director designated
pursuant to the provisions of this Section 5, the Investor shall use its
reasonable best efforts to cause each Investor Director to provide to the
Company all necessary assistance and information related to such Investor
Director that is required under Regulation 14A under the Exchange Act to be
disclosed in solicitations of proxies or otherwise, including such Person’s
written consent to being named in the proxy statement (if applicable) and to
serving as a director if elected.
 
14

--------------------------------------------------------------------------------


(h) Directors and Officers Insurance; Indemnification Agreements.  The Company
shall purchase and maintain directors’ and officers’ liability insurance policy
covering each Investor Director effective from the Closing Date (or such later
date as such Investor Director is appointed pursuant to Section 5(a) or Section
5(b) and shall purchase and maintain for a period of not less than six years
from the date of any Investor Director’s death, resignation, retirement,
disqualification or termination of term of office as provided in 5(c), a
directors’ and officers’ liability insurance tail policy for such Investor
Director.  The Company shall enter into a separate indemnification agreement
with each of the Investor Directors.
 
6. Participation Right.
 
(a) From and after the Closing Date until the date that is the first to occur of
(i) the expiration of the Warrant or (ii) the date upon which the Investor first
owns less than 2% of the issued and outstanding Common Stock as of such date,
the Investor shall have the right, at its election in accordance with this
Section 6, to participate in any Subsequent Issuance.  The Investor may elect to
provide all or any portion of its Pro Rata Portion of such Subsequent
Issuance.  For purposes hereof, “Pro Rata Portion” means a fraction, the
numerator of which is the number of shares of Common Stock (including for these
purposes, any Warrant Shares issued upon exercise of the Warrant) the Investor
beneficially owns as of such date, and the denominator of which is the total
number of shares of Common Stock issued and outstanding as of such date.
 
(b) At least thirty days prior to the anticipated consummation of any Subsequent
Issuance, the Company shall deliver a written notice (each, a “Subsequent
Issuance Notice”) to the Investor.  The Subsequent Issuance Notice shall
disclose in reasonable detail the proposed terms and conditions of the
Subsequent Issuance, the amount of proceeds intended to be raised thereunder and
the identity, and ownership of capital stock of the Company (if applicable), of
any other prospective participants in such Subsequent Issuance, and shall
include a term sheet or similar document relating thereto as an attachment.  The
Subsequent Issuance Notice shall constitute a binding offer to enter into the
Subsequent Issuance with the Investor, up to its Pro Rata Portion, on the terms
and conditions set forth in such Subsequent Issuance Notice.
 
(c) The Investor may elect to participate in such Subsequent Issuance and shall
have the right, subject to Section 6(d) below, to purchase its Pro Rata Portion
of the Subsequent Issuance on the terms and subject to the conditions specified
in the Subsequent Issuance Notice by delivering written notice of such election
to the Company within twenty five days after the delivery of the Subsequent
Issuance Notice to the Investor (the “Election Period”).  If the Investor elects
to participate in the Subsequent Issuance, then the closing of the Subsequent
Issuance shall occur on the date specified in the Subsequent Issuance Notice or
on such other date as otherwise may be agreed by the Company and the
Investor.  If the Investor fails to deliver such election notice prior to the
end of the Election Period, then the Investor shall be deemed to have notified
the Company that it does not elect to participate in such Subsequent Issuance.
 
15

--------------------------------------------------------------------------------


(d) If any portion of a Subsequent Issuance is not purchased by the Investor or
the Persons identified in the Subsequent Issuance Notice within sixty days after
the delivery of the relevant Subsequent Issuance Notice to the Investor on terms
no less favorable to the Company than those described in such Subsequent
Issuance Notice, then prior to consummating any subsequent Subsequent Issuance,
the Company must deliver a new Subsequent Issuance Notice to the Investor and
otherwise follow the procedures set forth in this Section 6 (and, for the
avoidance of doubt, the Investor will again have the right of participation set
forth above in this Section 6).
 
(e) Notwithstanding any other provision in this Agreement to the contrary, the
Investor’s right to participate in any Subsequent Issuance shall be subject to
such participation not causing a violation of the Beneficial Ownership
Limitation; provided, however, that the Company shall use all commercially
reasonable efforts to discuss and explore ways to enable the Investor to
participate in any Subsequent Issuance in compliance with the Beneficial
Ownership Limitation.
 
7. Delivery of Financial Statements.
 
(a) For so long as the Investor holds, or “beneficially owns” (within the
meaning of Rule 13d 3 under the Exchange Act) at least 2% of the shares of
Common Stock of the Company issued and outstanding at any time that the Company
is not required to file periodic reports with the Commission, the Company shall
deliver to the Investor:
 
1.      as soon as practicable, but in any event within ninety days after the
end of each fiscal year of the Company, for each of the Company and each of its
Subsidiaries, an income statement for such fiscal year, a balance sheet, and
statement of stockholder’s equity as of the end of such fiscal year, and a
statement of cash flows for such fiscal year, such year end financial reports to
be in reasonable detail, prepared in accordance with GAAP, and audited and
certified by a nationally recognized accounting firm selected by the Company and
reasonably acceptable to the Investor;
 
2.      as soon as practicable, but in any event within forty five days after
the end of each of the first three quarters of each fiscal year of the Company,
for the Company and each of its Subsidiaries, an unaudited income statement for
such quarter, statement of cash flows for such quarter and an unaudited balance
sheet as of the end of such quarter;
 
3.      with respect to the financial statements called for in subsection (2) of
this Section 7(a)(3), an instrument executed by the Chief Financial Officer or
Chief Executive Officer of the Company and certifying that such financial
statements were prepared in accordance with GAAP consistently applied with prior
practice for earlier periods (with the exception of footnotes that may be
required by GAAP) and fairly present in all material respects the financial
condition of the Company and its Subsidiaries and its results of operation for
the period specified, subject to year end audit adjustment;
 
16

--------------------------------------------------------------------------------


4.      notices of events that have had or would reasonably be expected to have
a material and adverse effect on the Company and its Subsidiaries, taken as a
whole, as soon as practicable following the occurrence of any such event; and
 
5.      such other information relating to the financial condition, business,
prospects or corporate affairs of the Company and its Subsidiaries as
the  Investor may from time to time reasonably request.
 
Notwithstanding the foregoing, at all times, the Company shall use reasonable
best efforts to deliver the financial statements listed in Sections 7(a)(1) and
7(a)(2) promptly after such statements are internally available.
 
(b) Inspection.  For so long as the Investor holds at least 5% of the shares of
Common Stock of the Company issued and outstanding at any time the Company is
not required to file periodic reports with the Commission, (A) the Company shall
permit the Investor, together with the Investor’s consultants and advisors, to
visit and inspect the Company’s and its Subsidiaries’ properties, to examine
their respective books of account and records and to discuss the Company’s and
its Subsidiaries’ affairs, finances and accounts with their respective officers
and employees, all at such reasonable times as may be requested by the Investor.
 
8. Events of Default and Remedies.
 
(a) It shall be considered an “Event of Default” if:
 
1.      a Registration Statement is not declared effective by the Commission on
or prior to its required Effectiveness Date;
 
2.      by the Business Day immediately following the Effective Date, the
Company shall not have filed a “final” prospectus for the Registration Statement
with the Commission under Rule 424(b) in accordance with the terms hereof
(whether or not such a prospectus is technically required by such Rule);
 
3.      after its Effective Date, without regard for the reason thereunder or
efforts therefor, such Registration Statement ceases for any reason to be
effective and available to the Holders as to all Registrable Securities and
Warrants to which it is required to cover at any time prior to the expiration of
its Effectiveness Period for more than an aggregate of 60 Trading Days during
any 12-month period (which need not be consecutive);
 
4.      after a Registration Statement has been declared effective by the SEC,
sales cannot be made pursuant to such Registration Statement for any reason
(including by reason of a stop order or the Company’s failure to update the
Registration Statement), except as excused pursuant to Section 2(b); or
 
5.      the Company defaults in any way with its obligations under Section 5 or
Section 6, and such default (other than with respect to Section 5 for which
there shall be no cure period) continues for longer than 30 days.
 
17

--------------------------------------------------------------------------------


(b) For purposes of this Section 8, the date on which such Event of Default
occurs, or for purposes of clause (a)(3) the date which such 60 Trading
Day-period is exceeded, being referred to as “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to one percent (1.0%) of
the aggregate Per Share Purchase Price paid by such Holder for Shares pursuant
to the Purchase Agreement for the first 30 days of continuation of such Event of
Default, which amount shall increase by one percent (1.0%) each thirtieth day
thereafter that the applicable Event of Default has not been cured, subject to a
maximum amount of three percent (3.0%) per 30-day period.  The parties agree
that (1) the Company will not be liable for liquidated damages under this
Agreement with respect to any Cut Back Shares and (2) in no event will the
Company be liable for liquidated damages under this Agreement in excess of one
percent (1.0%) of the aggregate Investment Amount of the Holders in any 30-day
period and the maximum aggregate liquidated damages payable to a Holder under
this Agreement shall be three percent (3.0%) of the aggregate Per Share Purchase
Price paid by such Holder pursuant to the Purchase Agreement per 30-day
period.  The partial liquidated damages pursuant to the terms hereof shall apply
on a daily pro-rata basis for any portion of a month prior to the cure of an
Event, and shall cease to accrue (unless earlier cured) upon the expiration of
the Effectiveness Period.  The period during which an Event of Default is
continuing is referred to herein as a “Blackout Period”.  If the Company fails
to pay any partial liquidated damages pursuant to this Section 8 in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 18% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.  The payments described above shall not affect the right of
the Investors to seek any other relief including injunctive relief or request
registration pursuant to Section 2.  The amounts payable pursuant to this
paragraph shall be paid monthly within five Business Days of the last day of
each month following the commencement of the Blackout Period until the
termination of the Blackout Period.  Such payments shall be made to the Investor
in cash.
 
9. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors, partners,
members and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title) of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities,
contingencies, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, (2) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities or Warrants under the securities laws thereof, (3) any failure to
register or qualify the Registrable Securities or Warrants included in any such
Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on any Investor’s behalf, and will reimburse
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, contingency
or expense or (4) any violation or alleged violation by the Company or its
agents of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 3(e)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of any Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.  The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.
 
18

--------------------------------------------------------------------------------


(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use in such Registration Statement or such
Prospectus, such Prospectus or in any amendment or supplement thereto or (2) in
the case of an occurrence of an event of the type specified in Section
3(e)(ii)-(v), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or  defective and prior to the receipt by such Holder of an Advice or
an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of the Advice or the amended or supplemented Prospectus
the misstatement or omission giving rise to such Loss would have been
corrected.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities or Warrants giving rise to
such indemnification obligation.
 
19

--------------------------------------------------------------------------------


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
20

--------------------------------------------------------------------------------


(d) Contribution.  If a claim for indemnification under Section 9(a) or 9(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 9(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 9(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities or Warrants subject to the Proceeding exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
10. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
21

--------------------------------------------------------------------------------


(b) No Piggyback on Registrations.  Except as set forth on Schedule 10(b)
attached hereto or as otherwise agreed in writing by the Investor, neither the
Company nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement other than the Registrable Securities and Warrants, and the Company
shall not during the Effectiveness Period file any other registration statements
until all Registrable Securities and, in the event a Warrant Registration
Statement is required to be filed pursuant to Section 10(e)(2), all Warrants,
are registered pursuant to a Registration Statement that is declared effective
by the Commission, provided that this Section 10(b) shall not prohibit the
Company from filing amendments to registration statements filed prior to the
date of this Agreement.
 
(c) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities and Warrants pursuant to the
Registration Statement.
 
(d) Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities or Warrants that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section 3(e),
such Holder will forthwith discontinue disposition of such Registrable
Securities or Warrants under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.  The Company will use its best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable.  The Company agrees and
acknowledges that any periods during which the Holder is required to discontinue
the disposition of the Registrable Securities or Warrants hereunder shall be
subject to the provisions of Section 2(b).
 
(e) Piggy-Back Registrations.
 
(1) Piggy-Back Registrations.  If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and, if a Warrant Registration Statement is required pursuant to
Section 10(e)(2), the Warrant, and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall deliver to each Holder written notice of
such determination and, if within fifteen calendar days after delivery of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
and Warrant eligible for inclusion on such registration statement that such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
(2) Demand Registration of Warrant.  If at any time prior to the expiration date
of the Warrant, the Company receives a written request from ABB that the Company
effect a registration with respect to the Warrant (a “Warrant Registration
Request”), then the Company shall, as soon as practicable, and in any event on
or prior to the Filing Date, file a registration statement under the Securities
Act covering the Warrant (a “Warrant Registration Statement”) and shall use its
reasonable best efforts to have such registration statement declared effective
by the Commission on or prior to the Effectiveness Date, subject to the
following limitations: (a) if the Company furnishes to ABB a certificate signed
by the Company’s Chief Executive Officer stating that, in the good faith
judgment of the Company’s Board of Directors, it would be contrary to the best
interests of the Company and its stockholders for such registration statement to
be filed or become effective, then the Company shall have the right to defer
taking action with respect to such filing, and the Filing Date and Effectiveness
Date thereof shall be tolled correspondingly, for a period of not more than one
hundred twenty (120) days after delivery of a Warrant Registration Request;
provided, however, that the Company may not invoke this right more than once in
any twelve (12) month period; and (b) the Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to this
Section 10(e)(2) during the period that is sixty (60) days before the Company’s
good faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration for which registration of the Warrant is eligible pursuant to
Section 10(e)(1); provided, that the Company is actively employing in good faith
its reasonable best efforts to cause such registration statement to become
effective.
 
22

--------------------------------------------------------------------------------


(f) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this Section 10(f), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities.  Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, that a waiver or consent that relates to the Warrants will be
deemed to also relate to the Warrant Shares underlying such Warrants; provided,
further that no amendment or waiver to any provision of this Agreement relating
to naming any Holder or requiring the naming of any Holder as an underwriter may
be effected in any manner without such Holder’s prior written
consent.  Section 2(a) may not be amended or waived except by written consent of
each Holder affected by such amendment or waiver.
 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:
 
23

--------------------------------------------------------------------------------


 
 
If to the Company:
ECOtality, Inc.

 
Four Embarcadero Center, Suite 3720

 
San Francisco, CA 94111

 
Facsimile:  (415) 992-3001

 
Attn:  Chief Executive Officer

 
 
With a copy to:
Farella Braun + Martel LLP

 
Russ Building

 
235 Montgomery Street, 17th floor

 
San Francisco, CA  94104

 
Facsimile:  (415) 954-4480

 
Attn.:  Samuel Dibble / Bruce Maximov

 
 
If to an Investor:
ABB Technology Ventures Ltd.

 
Affolternstrasse 44

 
P.O. Box

 
CH-8050

 
Zurich/Switzerland

 
Attn.: Girish Nadkarni

 
 
With a copy to:
ABB Ltd.

 
EC-LC

 
Affolternstrasse 44

 
8050 Zurich

 
SWITZERLAND

 
Attn:  Diane Desaintvictor, Executive Vice President,

 
General Counsel & Secretary



 
 
And

 


 
Kirkland & Ellis LLP

 
601 Lexington Avenue

 
New York, New York  10022

 
Facsimile:  (212) 446-4900

 
Attn.:  Thomas Christopher
Christopher Kitchen

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(h) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of each
Holder.  Each Holder may assign their respective rights hereunder in the manner
and to the Persons as the Investor’s rights under the Purchase Agreement are
permitted to be transferred.
 
24

--------------------------------------------------------------------------------


(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Except as set forth on Schedule 10(i), neither the Company
nor any of its Subsidiaries has previously entered into any agreement granting
any registration rights with respect to any of its securities to any Person that
have not been satisfied in full.
 
(j) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such facsimile or “.pdf” signature page were the original thereof.
 
(k) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts executed in and to be performed in that State, without
regard to the principles of conflicts of law thereof or any other
jurisdiction.  Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) will be commenced in the New York Courts.  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Proceeding, any claim
that it is not personally subject to the jurisdiction of any New York Court, or
that such Proceeding has been commenced in an improper or inconvenient
forum.  Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND REPRESENTS AND WARRANTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.  If either party shall commence a Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
25

--------------------------------------------------------------------------------


(l) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(n) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the provisions hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES TO FOLLOW]
 
26

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amended and Restated Investor
Rights Agreement as of the date first written above.
 
ECOTALITY, INC.




By:         /s/ Jonathan Read        
Name:  Jonathan Read
Title:  President and CEO
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amended and Restated Investor
Rights Agreement as of the date first written above.
 


ABB TECHNOLOGY VENTURES LTD.
 
 
By:          /s/ Girish Nadkarni          
Name:  Girish Nadkarni
Title:    Managing Director



By:          /s/ Natascia Rubinic        
Name:  Natascia Rubinic
Title:    Authorized Signatory



--------------------------------------------------------------------------------


Annex A
 
FORM OF PLAN OF DISTRIBUTION
 
We and the selling stockholder may sell the securities offered under this
prospectus through agents, underwriters or dealers, or directly to one or more
purchasers. As used in this prospectus, the term selling stockholder includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from the selling stockholder as a gift, pledge, partnership
distribution or other transfer.
 
We or the selling stockholder may designate agents who agree to use their
reasonable efforts to solicit purchases for the period of their appointment or
to sell securities on a continuing basis. We may include shares of the selling
stockholder in conjunction with underwritten sales by us of shares of our common
stock.
 
If we or the selling stockholder use underwriters for a sale of securities, the
underwriters will acquire the securities for their own account. The underwriters
may resell the securities in one or more transactions, including negotiated
transactions, at a fixed public offering price or at varying prices determined
at the time of sale. The obligations of the underwriters to purchase the
securities will be subject to the conditions stated in the applicable
underwriting agreement. The underwriters will be obligated to purchase all the
securities of the series offered if any of the securities of that series are
purchased. Any initial public offering price and any discounts or concessions
allowed or re-allowed or paid to dealers may be changed from time to time.
 
We and the selling stockholder may sell securities directly to one or more
purchasers without using underwriters or agents.
 
Sales of common stock hereunder also may be effected by the selling stockholder
from time to time in one or more types of transactions on the Nasdaq Stock
Market or any other national securities exchange or automated quotation system
on which our common stock may be listed at the time of sale, in the
over-the-counter market, in transactions otherwise than on such exchanges or the
over-the-counter market, including negotiated transactions, ordinary brokers’
transactions, through options transactions relating to the shares, or a
combination of such methods of sale, at market prices prevailing at the time of
sale, at negotiated prices or at fixed prices. The selling stockholder may also
sell shares of common stock in block trades in which the broker-dealer will
attempt to sell the shares as agent, but may position and resell a portion of
the block as principal to facilitate the transaction, in an exchange
distribution in accordance with the rules of the applicable exchange, in short
sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC.
 
The selling stockholder and underwriters, dealers and agents that participate in
the distribution of the securities may be underwriters as defined in the
Securities Act, and any discounts or commissions they receive from us and any
profit on their resale of the securities may be treated as underwriting
discounts and commissions under the Securities Act. The applicable prospectus
supplement will identify any underwriters, dealers or agents and will describe
their compensation. We or the selling stockholder may have agreements with the
underwriters, dealers and agents to indemnify them against certain civil
liabilities, including liabilities under the Securities Act. Underwriters,
dealers and agents may engage in transactions with or perform services for us or
our subsidiaries in the ordinary course of their business.
 
1

--------------------------------------------------------------------------------


Unless otherwise specified in the applicable prospectus supplement, each class
or series of securities will be a new issue with no established trading market,
other than the common stock, shares of which are listed on the Nasdaq Stock
Market. We may elect to list any other class or series of securities on any
exchange, but we are not obligated to do so. It is possible that one or more
underwriters may make a market in a class or series of securities, but the
underwriters will not be obligated to do so and may discontinue any market
making at any time without notice. We cannot give any assurance as to the
liquidity of the trading market for any of the securities.
 
We or the selling stockholder may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by us or the selling stockholder or borrowed from us, the selling
stockholder or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from us in settlement of
those derivatives to close out any related open borrowings of stock. We or the
selling stockholder may also loan or pledge securities covered by this
prospectus and any applicable prospectus supplement to third parties, who may
sell the loaned securities or, in an event of default in the case of a pledge,
sell the pledged securities pursuant to this prospectus and any applicable
prospectus supplement (or a post-effective amendment).
 
Any underwriter may engage in over-allotment, stabilizing transactions,
short-covering transactions and penalty bids in accordance with Regulation M
under the Exchange Act. Over-allotment involves sales in excess of the offering
size, which create a short position. Stabilizing transactions permit bids to
purchase the underlying security so long as the stabilizing bids do not exceed a
specified maximum. Short-covering transactions involve purchases of the
securities in the open market after the distribution is completed to cover short
positions. Penalty bids permit the underwriters to reclaim a selling concession
from a dealer when the securities originally sold by the dealer are purchased in
a covering transaction to cover short positions. Those activities may cause the
price of the securities to be higher than it would otherwise be. If commenced,
the underwriters may discontinue any of the activities at any time.
 
The selling stockholder is subject to the applicable provisions of the Exchange
Act and the rules and regulations under the Exchange Act, including Regulation
M. This regulation may limit the timing of purchases and sales of any of the
shares of common stock offered in this prospectus by the selling stockholder.
The anti-manipulation rules under the Exchange Act may apply to sales of shares
in the market and to the activities of the selling stockholder and its
affiliates. Furthermore, Regulation M may restrict the ability of any person
engaged in the distribution of the shares to engage in market-making activities
for the particular securities being distributed for a period of up to five
business days before the distribution. The restrictions may affect the
marketability of the shares and the ability of any person or entity to engage in
market-making activities for the shares.
 
2

--------------------------------------------------------------------------------


To the extent required, this prospectus may be amended and/or supplemented from
time to time to describe a specific plan of distribution. Instead of selling the
shares of common stock under this prospectus, the selling stockholder may sell
the shares of common stock in compliance with the provisions of Rule 144 under
the Securities Act, if available, or pursuant to other available exemptions from
the registration requirements of the Securities Act.
 
We have advised the selling stockholder that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholder and its affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholder for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholder may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholder against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
3

--------------------------------------------------------------------------------


 
Annex B
 
ECOTALITY, INC.
 
 
Selling Securityholder Notice and Questionnaire
 
 
The undersigned beneficial owner of common stock (the “Common Stock”), of
ECOtality, Inc., a Nevada corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Investor Rights
Agreement, dated as of January 13, 2011, as amended and restated on February 10,
2011 (the “Investor Rights Agreement”), among the Company and the Investors
named therein.  A copy of the Investor Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Investor Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder
           

 
 
 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
           

 
 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
           

 
 
2.  Address for Notices to Selling Securityholder:
 

     

Telephone:
 
Fax:
 
Contact Person:
 

1

--------------------------------------------------------------------------------


 
3.  Beneficial Ownership of Registrable Securities:
 
 
Type and Amount of Registrable Securities beneficially owned:
               

 
 
4.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
           

 
2

--------------------------------------------------------------------------------


 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:
           

 
 
The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65.  If a Selling Stockholder uses the
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.
 
Dated:
   
Beneficial Owner:
 

 
 
   
By:
         
Name:
Title:

 
3

--------------------------------------------------------------------------------




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 


ECOtality, Inc.
Four Embarcadero Center, Suite 3720
San Francisco, CA 94111
Facsimile:  (415) 992-3001
Attn:  Chief Executive Officer
 
4

--------------------------------------------------------------------------------


 